UNITED STATES BANKRUPTCY COURT                              341 Meeting Date: June 25, 2020
SOUTHERN DISTRICT OF NEW YORK                               341 Meeting Time: 2:00 pm
--------------------------------------------------------X
                                                        :
In re                                                   :   Chapter 11
                                                        :
MEZZ 57TH LLC, et al.,                                  :
                                                        :   Case No. 20-11316 (SHL)
                                                        :
                           Debtors.                     :   Jointly Administered
--------------------------------------------------------X

   INSTRUCTIONS FOR TELEPHONIC SECTION 341 MEETING OF CREDITORS

        The section 341 meeting of creditors for the above-captioned case scheduled for June 25,
2020 at 2:00 p.m. (the “Designated Meeting Time”) will be conducted by telephone
conference.

        All parties shall appear by phone at the section 341 meeting at the Designated Meeting
Time in accordance with the instructions below.

        Call-in Information:

        On the date and time set forth above, parties shall dial-in to the meeting using the
following dialing instructions:

                 Meeting Dial-in No: 877-459-4096, and
                 when prompted enter the
                 Participant Code: 6685886 followed by #.
        To avoid confusion or technical difficulties, attendees are instructed to call in at the
Designated Meeting Time, not before that time, and to disconnect the call after their meeting is
concluded. Thank you for you anticipated cooperation in this regard.




                                                        1
Dated: New York, New York
       June 22, 2020
                                  Respectfully submitted,

                                  WILLIAM K. HARRINGTON
                                  UNITED STATES TRUSTEE, REGION 2


                            By:   /s/ Paul K. Schwartzberg
                                  Paul K. Schwartzberg
                                  Trial Attorney
                                  Office of the United States Trustee
                                  U.S. Federal Office Building
                                  201 Varick Street, Room 1006
                                  New York, NY 10014
                                  Tel. (212) 510-0500




                              2
